Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 25, 2016

                                       No. 04-15-00692-CV

                                           John SHULL,
                                             Appellant

                                                  v.

  WESTOVER CROSSING (SAN ANTONIO) HOMEOWNERS' ASSOCIATION, INC.;
         Spectrum Association Management, LP; and Buck (Delvin) Benson,
                                   Appellees

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-15954
                          Honorable Karen H. Pozza, Judge Presiding


                                          ORDER
        Pro se appellant John Shull filed his brief on October 17, 2016. The printed brief consists
of eighty-nine pages but it does not contain a certificate of compliance. Contra TEX. R. APP. P.
9.4(i)(3). The included portions of the brief contain more than 30,000 words, over twice the
allowed maximum, contra id. R. 9.4(i)(2)(B), and the brief’s typefaces are smaller than required,
contra id. R. 9.4(d),(e). The brief fails to conform with the Rules.
        This court may strike a brief that fails to conform with the Texas Rules of Appellate
Procedure. Id. R. 9.4(k). Therefore, we STRIKE Appellant’s brief and ORDER appellant John
Shull to file an amended brief within TEN DAYS of the date of this order. The amended brief
must correct all of the violations listed above and fully comply with the applicable rules.
See, e.g., id. R. 9.4, 9.5, 38.1.
        If the amended brief does not comply with this order, we “may strike the brief, prohibit
[Appellant] from filing another, and proceed as if [Appellant] had failed to file a brief.” See id.
R. 38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss an appeal if an appellant fails
to timely file a brief).
        If Appellant timely files a brief that complies with this order, Appellees’ brief will be due
thirty days after Appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court